DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Drawings
The drawings filed on April 4, 2019 are acceptable for examination purposes.

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 

Step 1 This part of the eligibility analysis evaluates whether the claim falls within any statutory category MPEP 2106.03. 
Step 2A Prong One This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Step 2A Prong 2 This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG.
Step 2B This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
2019 Revised Guidance, Step 1
Claims 1-20 fall within one of the statutory categories
Clams 1- 10 recites at least one step or act including in response to receiving the command for data transfer, determining whether one or more columns of the data table are designated, thus the claim is to a process, which is one of the statutory categories of invention.
Claims 11-15 recites a programable processor and a non-transitory machine readable medium, which is a mechanical and/or electrical device such as a general purpose computer. Thus, the claim is to a manufacture or a machine, which are statutory categories of invention.
Claims 16-20 recite a non-transitory machine-readable medium, thus is an article of manufacture.

Independent Claim 1 (Step 2A Prong 1) recites receiving, at a data server associated with a database, a command for data transfer between a client machine and the data server over a communications network, the data being stored in at least a data table comprising one or more columns; in response to receiving the command for data transfer, determining whether one or more columns of the data table are designated;
identifying the one or more designated columns, such that data associated with the one or more designated columns is either considered or not considered for purpose of the data transfer; and executing the command to transfer the data in the database according to the designated columns.

	The limitations:
  

	The human mind can reasonably receive a request to transfer data, the data recorded in a table on a sheet of paper, determined whether there is a designation, such as, a check indicating a row(s) not to include with the data transfer, and transfer the designated data.
 The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	

	 
Independent Claim 1 (Step 2A Prong 2)
(a) Regarding Independent Claim 1, the additional elements are database server, database, client machine and communication network.
(b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.


Independent Claim 1 (Step 2B)
Independent Claim 1 recite the additional elements are database server, database, client machine and communication network.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.


Independent Claim 11 (Step 2A Prong 1) recites  at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: receiving, at a data server associated with a database, a command for data transfer between a client machine and the data server over a communications network, the data being stored in at least a data table comprising one or more rows or columns; in response to receiving the command for data transfer, determining whether one or more columns of the data table are designated; identifying the one or more designated columns, such that data associated with the one or more designated columns is either considered or not considered for 

	The limitations:

fall within the “Mental Process” grouping.
	The human mind can reasonably receive a request to transfer data, the data recorded in a table on a sheet of paper, determined whether there is a designation, such as, a check indicating a row(s) not to include with the data transfer, and transfer the designated data.
 The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	

	 
Independent Claim 11 (Step 2A Prong 2)
(a) Regarding Independent Claim 11, the additional elements are programmable processor, a non-transitory machine-readable medium, a data server, a database, a client machine, data server and communications network.
 (b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.


Independent Claim 11 (Step 2B)
Independent Claim 11 recite the additional elements are programmable processor, a non-transitory machine-readable medium ,a data server , a database, a client machine,  data server and  communications network

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Independent Claim 16 (Step 2A Prong 1) recites a non-transitory machine readable medium storing instructions that , when executed by at least one programmable processor, cause the at least one programable processor to perform operations comprising: receiving, at a data server associated with a database, a command for data transfer between a client machine and the data server over a communications network, the data being stored in at least a data table comprising one or more rows or columns; in response to receiving the command for data transfer, determining whether one or more columns of the data table are designated; identifying the one or more designated columns, such that data associated with the one or more designated columns is either considered or not considered for purpose of the data 

	The limitations:

fall within the “Mental Process” grouping.
	The human mind can reasonably receive a request to transfer data, the data recorded in a table on a sheet of paper, determined whether there is a designation, such as , a check indicating a row(s) not to include with the data transfer, and transfer the designated data.
 The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation , evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	

	 
Independent Claim 16 (Step 2A Prong Two)
(a) Regarding Independent Claim 16, the additional elements are a non-transitory machine readable medium and programmable processor.
 (b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.


Independent Claim 16 (Step 2B)
Independent Claim 16 recite the additional elements are a non-transitory machine readable medium and programmable processor.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 2,12,17 recite the additional elements of wherein the data table has a first data structure including a plurality of columns and metadata associated with one or more columns to designate whether data associated with a column should or should not be transferred.
The human mind can reasonably created a table on a sheet of paper to include columns and associate metadata with one of the columns in order to indicate columns to include or not include in a data transfer.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the data table has a first data 
The human mind can reasonably, with the aid of a device such as computer, pen and paper have reasonably created a table on a sheet of paper to include columns and associate metadata with one of the columns in order to indicate columns to include or not include in a data transfer.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is wherein the data table has a first data structure including a plurality of columns and metadata associated with one or more columns to designate whether data associated with a column should or should not be transferred.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Dependent Claim 3, 13,18 recite the additional elements of wherein data designated for transfer is transferred with the data table, such that the data table is copied to a destination storage device, the copied data table maintaining the first data structure after the transfer is completed.
The human mind can reasonably have transferred the data designated for transfer in the table to copy the table in same table format.
 under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein data designated for transfer is transferred with the data table, such that the data table is copied to a destination storage device, the copied data table maintaining the first data structure after the transfer is completed.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have transferred the data designated for transfer in the table to copy the table in same table format.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 4 recite the additional elements of wherein the client machine comprises a computing system used by a user issuing the command for the data transfer.

Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 5-6, 15 recite the additional elements of wherein the command is an import command or an export command.
	The human mind can reasonably have determined whether to import or export data.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.

The human mind can reasonably, with the aid of a device such as computer, pen and paper have determined whether to import or export data.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element of wherein the command is an import command or an export command.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent claims 7-8, 14,19-20 recite additional elements of  wherein the data associated with the one or more designated columns is either included or excluded from the data transfer.
	The human mind can reasonably have determined whether there is a designation, such as, a check, indicating a row(s) to include or not include with the data transfer.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including 
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the data associated with the one or more designated columns is either included or excluded from the data transfer.
The human mind can reasonably, with the aid of a device such as computer, pen and paper determined whether there is a designation, such as, a check, indicating a row(s) to include or not include with the data transfer.
The claim does not include additional elements that amount to significantly more than the judicial exception.	The additional elements is wherein the data associated with the one or more designated columns is either included or excluded from the data transfer. Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.


Dependent claim 9 recite additional elements of wherein the database comprises an in-memory column- oriented relational database.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent claim 10 recite additional elements of wherein the database comprises an in-memory row-oriented relational database.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0066263 issued to Elton Philip Wildermuth (herein after “Wildermuth”) and US 2005/0144176 issued to Chon Hei Lei et al (herein after “Lei”).
As per claim 1, Wildermuth teaches A computer-implemented method comprising:
receiving, at a data server associated with a database, a command for data transfer between a client machine and the data server over a communications network, the data being stored in at least a data table comprising one or more columns (Wildermuth: Figure 2, [0025], as client/server database system, client connected to server, [0029], as data in a relational database is stored as a series of tables ,also called relations. Typically, resident on the server, each table itself comprises one or more rows or records. A row is divided into fields or columns., [0030], as the client issues one or more commands to the server.  The query for retrieving particular data.);
n response to receiving the command for data transfer, determining whether one or more columns of the data table are designated (Wildermuth: [0030], as the client issues one or more commands to the server.  SQL commands may specify, for instance, a query for retrieving data (i.e. data records meeting query conditions) from the database table(s)).
	Wildermuth does not explicitly teach identifying the one or more designated columns, such that data associated with the one or more designated columns is either considered or not considered for purpose of the data transfer and
executing the command to transfer the data in the database according to the designated columns.
	Lei does teach identifying the one or more designated columns, such that data associated with the one or more designated columns is either considered or not considered for purpose of the data transfer at (Lei: [0028], as When a query is issued that requires access to a column, the database server invokes a policy function which returns a condition expression. The database server uses the condition function to rewrite the query so that the query contains logic that masks the column when the condition is not satisfied) and executing the command to transfer the data in the database according to the designated columns (Lei: claim1: when the modified command specifies whether to mask a value of at least one column by returning a mask of the value instead of the value and executing said modified database command, Lei: [0025],as the database stores metadata that associates database objects with policy functions , [0026], information about the policy function includes for example, the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wildermuth system of identifying data within a database system to transferred from a database table by utilizing Lei’s the column masking techniques of returning rows having column values masked to identify data to be transferred.  One would have been motivated to make this modification because Wildermuth discusses at [0038] the need to obtain better performance in a database system environment by providing the ability to lesson the workload via incremental data transfer.   As such, providing the column masking technique of Lei such that various columns are considered or not considered based on whether or not the column is masked would reduce the data to be transferred and improve performance. 

As per claim 2, same as claim arguments above and Lei teaches:
The method of claim 1, wherein the data table has a first data structure including a plurality of columns and metadata associated with one or more columns to designate whether data associated with a column should or should not be transferred (Lei: [0017], as The column masking of tables provides column access control by masking the values of columns according to a security level, [0026], 
As per claim 4, same as claim arguments above and Wildermuth teaches:
The method of claim 1, wherein the client machine comprises a computing system used by a user issuing the command for the data transfer (Wildermuth: Figure 2, [0025], as client/server database system, client connected to server, [0029], as data in a relational database is stored as a series of tables ,also called relations. Typically, resident on the server, each table itself comprises one or more rows or records. A row is divided into fields or columns., [0030], as the client issues one or more commands to the server.  The query for retrieving particular data.).
As per claim 5, same as claim arguments above and Wildermuth teaches:
The method of claim 4, wherein the command is an import command (Wildermuth: [0030], as SQL commands to the server the command may specify a query for retrieving particular data or insert new rows of data records in a table or update and/or delete existing records in the table).


As per claim 6, same as claim arguments above and Wildermuth teaches:
The method of claim 4, wherein the command is an export command (Wildermuth: [0043], as once table identified, the process continues with identifying data within the database table to be exported).
As per claim 7, same as claim arguments above and  Lei teaches:
 The method of claim 1, wherein the data associated with the one or more designated columns is excluded from the data transfer (Lei: claim 2, as command requests at least two values located in at least two columns … and returning a masked value for at least a second of the at least two values.)
As per claim 8, same as claim arguments above and Lei teaches:
The method of claim 1, wherein the data associated with the one or more designated columns is included in the data transfer (Lei: claim 2, as command requests at least two values located in at least two columns … and returning at least one of the at least two values).

As per claim 9, same as claim arguments above and Wildermuth teaches:
 The method of claim 1, wherein the database comprises an in-memory column- oriented relational database (Wildermuth: [0104], as in-memory database, Figure 2).
As per claim 10, same as claim arguments above and Wildermuth teaches:
The method of claim 1, wherein the database comprises an in-memory row-oriented relational database (Wildermuth: [0104], as in-memory database, Figure 2) .

As per claim 11, Wildermuth teaches: A system comprising:
at least one programmable processor (Wildermuth: [0105], as processor, Figure 2); and
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations (Wildermuth: [0105], as processor, computer-readable medium, Figure 2)comprising:
receiving, at a data server associated with a database, a command for data transfer between a client machine and the data server over a communications network, the data being stored in at least a data table comprising one or more rows or columns (Wildermuth: Figure 2, [0025], as client/server database system, client connected to server, [0029], as data in a relational database is stored as a series of tables ,also called relations. Typically, resident on the server, each table itself comprises one or more rows or records. A row is divided into fields or columns., [0030], as the client issues one or more commands to the server.  The query for retrieving particular data.);
in response to receiving the command for data transfer, determining whether one or more columns of the data table are designated (Wildermuth: [0030], as the client issues one or more commands to the server.  SQL commands may specify, for instance, a query for retrieving data (i.e. data records meeting query conditions) from the database table(s)).
Lei does teach identifying the one or more designated columns, such that data associated with the one or more designated columns is either considered or not considered for purpose of the data transfer at (Lei: [0028], as When a query is issued that requires access to a column, the database server invokes a policy function which returns a condition expression. The database server uses the condition function to rewrite the query so that the query contains logic that masks the column when the condition is not satisfied) and executing the command to transfer the data in the database according to the designated columns (Lei: claim1: when the modified command specifies whether to mask a value of at least on column by returning a mask of the value instead of the value and executing said modified database command, Lei: [0025],as the database stores metadata that associates database objects with policy functions , [0026], information about the policy function includes for example, the database object associated with the policy function and one or more columns that the policy function controls access to. The term policy refers to a combination of policy function and metadata, where metadata describes how the policy function is used to control access to the one or more database objects such as table or column). 


As per claim 12, same as claim arguments above and Lei teaches:
The system of claim 11, wherein the data table has a first data structure including a plurality of columns and metadata associated with one or more columns to designate whether data associated with a column should or should not be transferred (Lei: [0017], as The column masking of tables provides column access control by masking the values of columns according to a security level, [0026], information about the policy function includes for example, the database object associated with the policy function and one or more columns that the policy function controls access to. The term policy refers to a combination of policy function and metadata, where metadata describes how the policy function is used to control access to the one or more database objects such as table or column).).

As per claim 14, same as claim arguments above and Lei teaches:
The system of claim 11, wherein the data associated with the one or more designated columns is either included or excluded from the data transfer (Lei: claim 2, as command requests at least two values located in at least two columns … and returning at least one of the at least two values … and returning a masked value for at least a second of the at least two values.)

As per claim 15, same as claim arguments above and Wildermuth teaches:
The system of claim 11, wherein the command is an import command or an export command (Wildermuth: (Wildermuth: [0030], as SQL commands to the server the command may specify a query for retrieving particular data or insert new rows of data records in a table or update and/or delete existing records in the table), [0043], as once table identified, the process continues with identifying data within the database table to be exported).

Claims 16-20 are rejected based on the same rationale as claims 1-3, 7-8 above.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm, T, TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        February 24, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167